Citation Nr: 1741067	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a combat Veteran who served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for adjustment disorder with anxiety (later re-characterized as PTSD), and assigned a 10 percent rating, effective December 12, 2008.  The Veteran appealed the rating.  

Thereafter, a September 2009 rating decision granted a 30 percent rating effective December 12, 2008; a June 2012 rating decision granted a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization, effective January 17, 2012 to February 29, 2012, and assigned a 30 percent rating effective March 1, 2012; an April 2015 rating decision granted a 70 percent rating, effective March 24, 2014; and an August 2016 rating decision granted a 70 percent rating, effective December 12, 2008.  Therefore, PTSD now has a unform rating for the entire appeal period.  A February 2017 rating decision denied the claim for a TDIU.  

During the pendency of the appeal, the Board remanded the case to the RO in January 2015 and June 2016 for additional development.  As noted in the August 2016 remand, the TDIU issue was added as an issue on appeal because it is considered inextricably intertwined with the claim for a higher rating for PTSD once the Veteran raised the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the evaluation of PTSD, the Board notes that VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Effective August 4, 2014, VA implemented use of DSM-5, and the Secretary of VA determined that DSM-5 applies to claims received by VA or pending before the AOJ on or after August 4, 2014, but not applicable to claims that have been certified to the Board or are pending before the Board or Court before such effective date.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The instant claim was originally certified to the Board in December 2010, which is well before August 2014, and thus DSM-5 does not apply.  The Veteran underwent VA examinations in January 2009, February 2010, and March 2015, but it appears that the most recent VA examination, which reflects diagnoses of PTSD and alcohol use disorder, was conducted using only DSM-5 criteria (despite the examiner's concluding remarks that while GAF scores are no longer in use, she would estimate the Veteran's level of functioning lifelong to be in the 40s.)  

The Board is aware that this appeal has been ongoing for a prolonged period of time, but the 2015 VA examination is inadequate for rating purposes.  Accordingly, a remand for another, adequate, examination is necessary. 

In conjunction with the scheduling of another examination, the AOJ should ensure that updated pertinent VA treatment records are associated with the Veteran's claims file.  It appears that the most recent records on file are dated in July 2016.  

Regarding the issue of entitlement to a TDIU, the Board observes, as does the Veteran's representative in a July 2017 statement, that the RO has not issued the Veteran a statement of the case (SOC) on the issue.  The issue is properly on appeal because it is inextricably intertwined with the issue of a higher rating for PTSD.  A SOC must be complete enough to allow the appellant to present written and/or oral arguments before the Board and must contain a summary of the relevant evidence in the case, a summary of the applicable laws and regulations and a discussion of how such laws and regulations affect the determination, and the AOJ's determination on the issue and the reasons for the determination.  38 C.F.R. § 19.29.  

Here, the issue of TDIU was denied in a February 2017 rating decision on the basis that, although the Veteran met the schedular criteria for TDIU, he failed to provide a completed application (VA Form 21-8940), specifically, the name and full address of former employers.  (His January 2016 application only provided the name of his most recent employer.)  Evidently, the only RO request for TDIU information was made in an August 2016 letter, which primarily informed the Veteran of his award of a higher rating for PTSD retroactive to December 2008.  Moreover, the Veteran was not informed in that letter of any time limits for providing the requested TDIU information and the consequences for failing to do so.  

In light of the foregoing, to ensure due process has been afforded to the Veteran on his TDIU claim, the AOJ should issue him a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete VA clinical records of the Veteran's evaluations and treatment for his psychiatric disability since July 2016.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist to assess the severity of his service-connected PTSD.  The examiner is asked to consider and apply the old criteria of DSM-IV, rather than the criteria of DSM-5 (which, as noted above, does not apply in this case), in identifying and describing the nature, frequency, and severity of all current symptoms of the PTSD. 

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, commenting in particular upon their frequency and severity, and distinguishing any due solely to co-existing nonservice-connected psychiatric disability (e.g., alcohol use disorder) from the service-connected PTSD.   

A complete rationale for all opinions must be provided.

3.  The AOJ should issue the Veteran a SOC addressing the claim of entitlement to a TDIU.  After affording the Veteran and his representative an opportunity to respond, the matter should be returned to the Board.

4.  The AOJ should then review the record and readjudicate the claim seeking an initial rating in excess of 70 percent for PTSD.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

